is*-/r
                                        ELECTRONIC RECORD



CCA #       09-14-00279-CR                                   OFFENSE:            Appeal From a Pretrial Order

            The State of Texas
STYLE:      v. Cameron Scott Moseley                         PUNISHMENT:


                                                             COUNTY:             Polk


TRIAL COURT:              258th District Court                                                      MOTION
TRIAL COURTS:             23340                                  FOR REHEARING IS:
TRIAL COURTJUDGE:         Judge 258th District Court             DATE:
DISPOSITION:         REVERSED AND REMANDED                       JUDGE:




DATE:         02-04-15

JUSTICE:      Charles Kreger           PC     NO       S   YES

PUBLISH:      YES                      DNP:      NO


CLK RECORD:          08-29-14                              SUPP CLK RECORD:
RPT RECORD:          09-10-14                              SUPP RPT RECORD:
STATE BR:            09-12-14                              SUPP BR:
APE BR:              10-01-14                              PRO SE BR:




                                                                                              \*t*i?
                                IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                     CCA#              PD-0188-15



    A??ELLF^y5>                   Petition                            Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                                   DATE:

         ftgfjt&b                                                     JUDGE:

DATE: _          f                                                    SIGNED:                        PC:

JUDGE:                                                                PUBLISH:                      DNP:




                     MOTION FOR REHEARING IN                          MOTION FOR STAY OF MANDATE IS:

CCA IS:.                   ON                                                                  ON

JUDGE:                                                                JUDGE: